Citation Nr: 0433794	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-10 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  

In April 1997 and April 1999, the veteran testified before a 
hearing officer at the RO.  In June 2000, the veteran 
testified at a hearing conducted by the undersigned Veterans 
Law Judge at the RO.  

The Board remanded this case in January 2001 and January 
2004.  The requested actions have been accomplished, and the 
case has been returned to the Board.  

In September 2004, the veteran submitted additional evidence 
to the Board with the proper waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
current diagnosis of chronic sinusitis.

2.  The veteran's service-connected disabilities consist of: 
degenerative disc disease of the lumbar spine, rated 40 
percent disabling; hysterectomy, rated 30 percent disabling; 
history of avulsion fracture, T1-8, with fibromyalgia, rated 
20 percent disabling; duodenal ulcer, rated 10 percent 
disabling; and residual scars of the left and right side of 
neck, status post skin tag removal, rated as noncompensable.  
The combined rating is 70 percent.  

3.  The veteran's service-connected disabilities, when 
associated with her educational attainment and occupational 
background, preclude her from obtaining or retaining 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159,  3.303 (2004).

2.  The criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).  The Board 
finds, however, that the VCAA is applicable to this appeal.  
In Pelegrini II, cited above, the United States Court of 
Appeals of Veterans Claims (Court) stated that, under the 
VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2004, as well as by the 
discussions in the April 1997 and February 1999 statements of 
the case (SOCs), the October 1999, January 2003, February 
2003, and April 2004 (issued in May 2004) supplemental 
statements of the case (SSOCs), and the January 2004 Board 
remand.  By means of these documents, the veteran was told of 
the requirements to establish entitlement to service 
connection and a TDIU, of the reasons for the denial of her 
claims, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the VCAA letter was issued in February 2004, 
subsequent to the denial of the claims and the certification 
of the issues to the Board.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying in February 2004, the claims were 
readjudicated based upon all the evidence of record as 
evidenced in the April 2004 SSOC.  There is no indication 
that the disposition of her claim would have been different 
had she received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 2002, and reports of 
the examinations are associated with the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Service Connection for Sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran noted frequent colds in her medical history 
report of the service entrance examination in November 1973.  
She was treated for sinusitis in October 1974, and was seen 
for complaints of hoarseness and sinus drainage in November 
1978.  Sinus series completed in May 1979 and September 1981 
revealed impression of chronic right maxillary sinusitis.  
She denied having or having had sinusitis on medical history 
reports in February and October 1984.  The post-service 
records reflect treatment for sinusitis in December 1990, May 
1998, June 2000 and November 2001.  

Clearly, from the service and post-service records, the 
veteran has been diagnosed and treated for sinusitis.  
However, the remaining competent evidence of record is 
negative with regard to a current and chronic disability.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran was afforded a VA examination in February 2002.  
The examiner noted the history of recurring sinusitis since 
1974, and noted that sinusitis was documented on x-rays in 
May 1979 and again in 1981.  However, the examination did not 
reveal physical findings of chronic sinusitis.  Therefore, 
the examiner recommended a CT scan.  The scan was completed 
in September 2002.  According to the examiner, the CT was 
consistent with mild allergies and a small polyp, but not 
chronic sinusitis.  

Given the VA examiner's opinion and the lack of findings on 
the examination, it is reasonable to find that the veteran 
does not suffer from chronic sinusitis.  As a whole, the 
evidence shows only acute and transitory episodes of 
sinusitis during and after service, which resolved without 
residual disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The remaining evidence in support of the claim consists of 
the veteran's lay statements and testimony.  In April 1997, 
the veteran explained that treatment was last documented in 
1981 during service because she started using over the 
counter medications.  In June 2000, the veteran's 
representative referred to problems securing information from 
one of the veteran's physicians regarding the number of times 
antibiotics had been prescribed, and the veteran also 
provided information regarding the frequency of her attacks.  
A review of the file does include a list of prescribed 
medications from the physician, and it does show that nasal 
anti-inflammatories were prescribed in May 1998.

Although informative, the veteran's testimony does not 
constitute competent evidence of a diagnosis of a chronic 
condition.  As discussed, as medical expertise is required in 
this instance, the veteran is not competent to comment on a 
medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In reviewing the available evidence of record, the Board must 
conclude that service connection for chronic sinusitis is not 
warranted.  



Entitlement to TDIU

The veteran filed VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) in April 
1995, August 1996, and September 1998.  The veteran contended 
that she was unable to work due to service-connected spine 
disabilities, fibromyalgia and weakness in the legs secondary 
to the back condition.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Here, service connection is in effect for the following 
disabilities: degenerative disc disease of the lumbar spine, 
rated 40 percent disabling; hysterectomy, rated 30 percent 
disabling; history of avulsion fracture, T1-8, with 
fibromyalgia, rated 20 percent disabling; duodenal ulcer, 
rated 10 percent disabling; and residual scars of the left 
and right side of the neck, status post skin tag removal, 
rated as noncompensable.  The combined rating is 70 percent.  

The veteran does meet the minimum percentage requirements for 
a TDIU under section 4.16(a) because she has one service-
connected disability rated as 40 percent disabling, and 
sufficient additional disability that raises the additional 
disability to 70 percent.  Under such circumstances, the 
veteran can be awarded a TDIU.  

In April 1999, the veteran testified that her physical 
limitations were primarily due to her back disability.  At 
the time, the veteran was employed on a part-time basis, 
which included three hours a week at minimum wage.  
Physicians had advised her not to work.  She also noted that 
her back problems interfered with her ability to sleep at 
night, therefore producing fatigue during a regular work day.  

An independent medical examination was obtained in May 1999.  
The examiner assessed that the veteran was capable of doing 
most types of work except for those that would involve 
repetitive bending or heavy lifting, pushing or pulling.  
Reportedly, the veteran worked as a health care provider for 
three years, and last worked in May 1998.  She stopped when 
her client died.  

In June 2000, the veteran testified that until 1997, she 
worked as a home health care attendant, which included duties 
such as preparing a meal and keeping the patient company.  
Since that time, she worked as a janitorial/maintenance 
worker in a friend's restaurant one day a week for several 
hours.  Her duties included sweeping, mopping a small area, 
and vacuuming in the larger area.  After finishing these 
tasks, she could hardly walk and had to rest for two to three 
hours before engaging in any other activity.  She described 
her difficulties in securing other employment because her old 
employers point out liability issues due to the veteran's 
limited physical abilities.  It was noted that the veteran 
was making half of what she did while employed as a graphic 
artist.  

In a December 2000 letter, the veteran's treating physician 
reported that the veteran suffered from headaches, back pain 
and possible early multiple sclerosis.  The physician opined 
that the veteran would not be able to maintain employment.  
Specifically, the physician found that daily work activities 
and employment would be limited by back pain due to 
degenerative joint disease and spondylolisthesis, and that 
fluctuating neurologic symptoms would result in further 
impairment.

When the veteran underwent a VA examination in October 2002, 
the examiner observed that the veteran was unsteady on her 
feet and had to reach out and use the wall to stabilize 
herself.  Wincing due to pain was demonstrated on palpation 
of the spine.  The examiner opined that the veteran's back 
condition seemed to substantially affect her ability to do 
exertional and nonexertional activities required for gainful 
employment.  However, the examiner did not feel qualified to 
make specific assessments about how much she can lift.  The 
veteran reported that she could lift no more than 20 pounds.  

In September 2004, the veteran provided statements from her 
treating VA orthopedic surgeon.  The physician determined 
that the veteran is not capable of gainful employment due to 
her physical problems, including her back, shoulder and left 
elbow conditions.  In the second statement, the physician 
added that the veteran's legs give way as a consequence of 
possible multiple sclerosis or polyneuropathy and back pain.  
The physician cited one of these episodes as the cause of a 
left elbow injury.  

Collectively, the evidence of record strongly suggests that 
the veteran is unemployable due to physical limitations 
resulting from several disabilities, including spine 
conditions and the resulting pain and weakness of the legs.  
Also, the veteran's employment history shows that she cannot 
perform duties that are physically demanding.  Regarding 
sedentary work, including employment as a graphic designer, 
the evidence also suggests that there are significant 
limitations also due to multiple disabilities.  More 
importantly, the medical opinions of record are consistent 
with regard to the veteran's unemployability due to her 
multiple disabilities.  It appears that the employment she 
has followed most recently was at best marginal.  Therefore, 
the evidence strongly suggests that, as an individual, the 
veteran is precluded from employment.

The record shows that the veteran's multiple symptomatology 
has been attributed to various disabilities, including 
possible multiple sclerosis and, more frequently, 
fibromyalgia.  These disabilities have not been service 
connected.  An August 2002 VA outpatient examiner noted the 
veteran's transitory neurologic findings and arthralgias, and 
the October 2002 examination suggests some exaggeration of 
symptoms.  However, many other examiners have indicated that 
this is not so, and the Board is prohibited from making its 
own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Unfortunately, the examiners have not 
clearly differentiated symptoms due to the service-connected 
back disorder from symptoms attributable to nonservice-
connected physical impairments, particularly those affecting 
her lower extremities.  In November 2003 her treating 
physician indicated that her current problem was more related 
to her back disease which seemed to be getting more 
problematic.  The Board is unable to attribute the veteran's 
disabling symptomatology to disabilities other than her 
service-connected disorders, and, therefore, it concludes 
that she is precluded from employment because of her service-
connected disabilities. 

The Board has weighed factors such as work experience and 
education; the veteran reported on her applications for TDIU 
that she has a college education and she has been trained in 
graphic design, which although sedentary in nature, is 
problematic for the veteran.  The evidence of record as a 
whole demonstrates that the veteran's service-connected 
disabilities render it impossible for her to obtain or retain 
substantially gainful employment.  Accordingly, a total 
rating based on individual unemployability due to service-
connected disabilities is warranted.  Although the veteran 
has other nonservice-connected disabilities, the Board finds 
that the service- connected disabilities produce 
unemployability in this case.


ORDER

Entitlement to service connection for sinusitis has not been 
established, and the appeal is denied.

Entitlement to TDIU has been established, and the appeal is 
granted.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



